HEI Exhibit 10.17

SEVERANCE PAY PLAN FOR

MERIT EMPLOYEES OF HAWAIIAN

ELECTRIC INDUSTRIES, INC., AND

AFFILIATES



--------------------------------------------------------------------------------

SEVERANCE PAY PLAN FOR MERIT

EMPLOYEES OF HAWAIIAN ELECTRIC

INDUSTRIES, INC., AND AFFILIATES

TABLE OF CONTENTS

 

Article

  

Section

       

Title

   Page

1

         Introduction    1

2

         Definitions          (a)    Affiliate    1       (b)    Base Pay Rate
   1       (c)    COBRA    1       (d)    Code    1       (e)    Company    1   
   (f)    Compensation Committee    2       (g)    Consideration Period    2   
   (h)    Effective Date    2       (i)    Eligible Employee    2       (j)   
Employee    2           (1)    Bargaining Unit Employee    2       (2)    Casual
Hire Employee    2       (3)    Contract Employee    2       (4)    Merit
Employee    2       (5)    Regular Merit Employee    2       (6)    Temporary
Employee    3       (k)    Employer    3       (l)    FlexPlan    3       (m)   
FMLA Leave    3       (n)    Health Benefits Payment    3       (o)    Leased
Employee    3       (p)    Participating Affiliate    3       (q)    Period of
Service    3       (r)    Plan Administrator    4       (s)    Qualifying
Termination    4       (t)    Revocation Period    5       (u)    Separation
Agreement, Release, and Waiver    5       (v)    Severance Pay    5       (w)   
Termination Date    5       (x)    Termination for Cause    5



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)

 

Article

  

Section

       

Title

   Page       (y)    Weeks of Severance Pay    5       (z)    Welfare Benefits
Plan    5

3

         Eligibility       3.1       Eligibility Requirements    6    3.2      
Participation Requirements    6    3.3       Procedure for Participating    6   
3.4       Revocation Period    7    3.5       Effective Date and Irrevocability
of Separation Agreement, Release, and Waiver    8    3.6       Effect of
Supervening Nonqualifying Termination; Exception for Retirement    8    3.7   
   Eligible Employees on Leave    8    3.8       Indemnification    8

4

         Severance Pay and Health Benefits Payment       4.1       Severance Pay
   9       (a)    Weeks of Severance Pay    9       (b)    Method of Counting
Years of Service    9           (1)    Measuring and Rounding Periods of Service
   9       (2)    Breaks in Service    10       (3)    Included Service    11   
   (4)    Special USERRA Rule for Uniformed Service    11       (c)    Base Pay
Rate    11    4.2       Health Benefits Payment    11    4.3       Method of
Payment    12    4.4       Effect of Employment or Reemployment    12    4.5   
   Severance Pay Limitations    12    4.6       Unfunded Plan    12

5

         Plan Administration       5.1       Administrative Functions    13   
5.2       Reservation of Rights    13    5.3       Binding Effect of Good Faith
Interpretations    14    5.4       Expense of Administration    14    5.5      
Tax Withholding    14

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)

 

Article

  

Section

       

Title

   Page

6

         Claims Procedure       6.1       Procedure if Benefits are Denied under
the Plan    14    6.2       Requirement for Written Notice of Denial    15   
6.3       Right to Request Review of Denial    15    6.4       Disposition of
Disputed Claims    15    6.5       Preservation of Other Remedies    16

7

         Amendment and Termination       7.1       Permanency    16    7.2      
Amendment    16    7.3       Termination    16

8

         General       8.1       Provision for Payment of Benefits    16    8.2
      No Rights Against Employers Conferred    17    8.3       Nonalienation   
17    8.4       Indemnification    17    8.5       Incompetence    17    8.6   
   Post-Mortem Payments    18    8.7       Inability to Locate Payee    18   
8.8       Adoption by Affiliates    18    8.9       Multiple Functions    19   
8.10       Tax Effects    19    8.11       Gender and Number    19    8.12      
Headings    19    8.13       Applicable Laws    19       Exhibit A   

 

iii



--------------------------------------------------------------------------------

SEVERANCE PAY PLAN FOR MERIT EMPLOYEES OF

HAWAIIAN ELECTRIC INDUSTRIES, INC. AND AFFILIATES

Article 1. Introduction

Hawaiian Electric Industries, Inc. (the “Company”) hereby restates the Severance
Pay Plan for Merit Employees of Hawaiian Electric Industries, Inc., and
Affiliates (the “Plan”). The Plan was established for the purpose of providing
severance pay to certain classifications of non-union employees of the Company
and Participating Affiliates where such employees have been terminated
involuntarily, not through any fault or action of their own, but on account of
business improvement strategies. The Plan was originally effective September 14,
1998. This restatement is effective as of January 1, 2009.

Article 2. Definitions

2.1 Definitions. Whenever used in the Plan, the following terms shall have the
respective meanings set forth below when the first letter of each substantive
word of the term is capitalized.

 

  (a) “Affiliate” means the Company and any entity which is owned or controlled
by the Company, including any subsidiary and subsidiaries of subsidiaries.

 

  (b) “Base Pay Rate” means the severance pay per week that an Eligible Employee
is entitled to under this Plan, as more fully detailed in Section 4.1(c), below.

 

  (c) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act, which
provides for continuation coverage of employees and their covered dependents
under employers’ group health plans upon the occurrence of qualifying events, as
codified at Section 4980B of the Code.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e) “Company” means Hawaiian Electric Industries, Inc.



--------------------------------------------------------------------------------

  (f) “Compensation Committee” means the Compensation Committee of the Board of
Directors of Hawaiian Electric Industries, Inc.

 

  (g) “Consideration Period” means the period of calendar days in which an
Eligible Employee may sign and return the Separation Agreement, Release, and
Waiver. An Eligible Employee must sign, date, and return the Separation
Agreement, Release, and Waiver no earlier than the first day of the
Consideration Period and no later than the last day of the Consideration Period
in order to participate in the Plan, as more fully detailed in Section 3.3,
below.

 

  (h) “Effective Date” means September 14, 1998.

 

  (i) “Eligible Employee” means an Employee who is eligible for benefits under
this Plan. Eligible Employees are limited to Employees who are Regular Merit
Employees at the time of a Qualifying Termination and who meet the eligibility
requirements stated in Article 3, below. Eligible Employees do not include
Bargaining Unit Employees, Casual Hire Employees, Contract Employees, or
Temporary Employees.

 

  (j) “Employee” means any individual who is a common law employee of an
Employer and is treated as such on the payroll records of the Employer. An
independent contractor or Leased Employee is not an Employee.

 

  (1) “Bargaining Unit Employee” means an Employee whose terms of employment are
collectively bargained.

 

  (2) “Casual Hire Employee” means an Employee who is hired on a casual or
temporary basis.

 

  (3) “Contract Employee” means an Employee who is hired pursuant to a contract,
written or oral, for a specific project or undertaking.

 

  (4) “Merit Employee” means an Employee who is not a Bargaining Unit Employee.

 

  (5)

“Regular Merit Employee” means an employee whose employment is not collectively
bargained and who is hired for

 

2



--------------------------------------------------------------------------------

 

an indefinite term and not for a specific project or undertaking or for a
specific or limited duration.

 

  (6) “Temporary Employee” means an Employee who is hired on a temporary basis.

 

  (k) “Employer” means the Company and any Affiliate which is subject to the
terms of this Plan. When used in conjunction with Employee, “Employer” means the
Employer of such person.

 

  (l) “FlexPlan” means the Hawaiian Electric Industries, Inc. FlexPlan, as
amended from time to time, or the successor thereto. The FlexPlan is intended to
qualify as a cafeteria plan under Section 125 of the Code.

 

  (m) “FMLA Leave” means leave taken pursuant to the Family and Medical Leave
Act.

 

  (n) “Health Benefits Payment” means the lump sum payment to an Eligible
Employee on the occurrence of a Qualifying Termination intended to compensate
the Employee for loss of health benefits coverage, as more fully detailed in
Article 4, below. Health Benefits Payments are made only to Eligible Employees
who were receiving health benefits coverage prior to notice to them of a
Qualifying Termination.

 

  (o) “Leased Employee” means a person who is not a common law employee of an
Employer but who performs services for such under an agreement with a third
party that treats the person as the third party’s employee for payroll and
withholding purposes. A Leased Employee is not an Employee and is not eligible
for benefits hereunder.

 

  (p) “Participating Affiliate” means the Company and any Affiliate that adopts
this Plan. As of the date of this Restatement, the Participating Affiliates are
the Company, Hawaiian Electric Company, Inc., Hawaii Electric Light Company,
Inc., Maui Electric Company, Limited, and Pacific Energy Conservation Services,
Inc.

 

  (q) “Period of Service” means a period of time in which an employer-employee
relationship existed between an Employee and any Employer hereunder.

 

3



--------------------------------------------------------------------------------

  (r) “Plan Administrator” means the Vice President – Administration of Hawaiian
Electric Industries, Inc. and the Vice President for Corporate Excellence of
Hawaiian Electric Company, Inc., or such other person or persons as the Company
may appoint from time-to-time to administer the Plan.

 

  (s) “Qualifying Termination” means an Eligible Employee’s involuntary
separation from service with an Employer (within the meaning of Section 409A of
the Code) on account of restructuring, reengineering, new technology, or other
business improvement strategies. The following situations are examples of
terminations which are not Qualifying Terminations (but do not exhaust such
situations):

 

  (1) An Eligible Employee’s Termination for Cause;

 

  (2) A termination on account of an Eligible Employee’s death, disability, or
retirement;

 

  (3) An Eligible Employee’s change of status from a Merit Employee to a
Bargaining Unit Employee;

 

  (4) A termination of the employment of a non-Merit Employee or of a Casual
Hire, Contract, Temporary, or other non-Regular Merit Employee for any reason,
including business improvement strategies;

 

  (5) An Eligible Employee’s resignation or transfer from one entity to another
within the group of Hawaiian Electric Industries, Inc. and Affiliates, whether
such transfer is voluntary or involuntary;

 

  (6) An Employee’s termination on account of an Employer’s being succeeded by
another company, in whole or in part, whether through purchase, merger,
reorganization, or other transaction. For example, and without limiting the
generality of the foregoing, it is not a Qualifying Termination for an Employee
if an Employer sells the department or division within which the Employee is
employed to another person and the employment relationship of the Employee with
the Employer is terminated incident to such sale, regardless of whether the
purchaser of such department or division does or does not offer employment to
the Employee; and

 

4



--------------------------------------------------------------------------------

  (7) Any combination of one or more of the foregoing or other situations which
do not count as Qualifying Terminations.

 

  (t) “Revocation Period” means the period of 7 calendar days during which an
Eligible Employee is entitled to revoke his or her Separation Agreement,
Release, and Waiver as more fully detailed in Sections 3.4 and 3.5, below.

 

  (u) “Separation Agreement, Release, and Waiver” means the separation
agreement, release, and waiver that an Eligible Employee must sign and not
revoke as a condition for participating in this Plan, as more fully detailed in
Section 3.3, below.

 

  (v) “Severance Pay” means compensation to which an Eligible Employee is
entitled on the occurrence of a Qualifying Termination, as more fully detailed
in Article 4, below.

 

  (w) “Termination Date” means the date on which an Eligible Employee
experiences a Qualifying Termination.

 

  (x) “Termination for Cause” means an Employee’s discharge pursuant to any act
or omission by the Employee which violates or fails to meet the Employer’s
standards of performance and conduct (as provided, for example, in the
Employer’s employee handbook, Official Notice of Discipline, Corporate Code of
Conduct, rules, policies, or guiding principles, whether written or unwritten)
and the sanction for which may be discharge for cause.

 

  (y) “Weeks of Severance Pay” means the number of weeks of severance pay to
which an Eligible Employee is entitled pursuant to the Employer’s Severance Pay
Table, as more fully detailed in Article 4, below.

 

  (z) “Welfare Benefits Plan” means the Hawaiian Electric Industries, Inc.
Welfare Benefits Plan, as amended from time to time, or any successor group
health plan which is adopted by an Employer. The Welfare Benefits Plan provides
medical and other welfare benefits to employees of the Company and its
Affiliates, including the Employers hereunder.

 

5



--------------------------------------------------------------------------------

Article 3. Eligibility and Participation

3.1 Eligibility Requirements. Only an Employee who experiences a Qualifying
Termination and is a Regular Merit Employee at the time of such Qualifying
Termination is an Eligible Employee under this Plan.

 

  (a) An Employee who is a Bargaining Unit Employee, a Temporary or Casual Hire
Employee, or a Contract Employee is not an Eligible Employee under this Plan; a
Leased Employee is not an Eligible Employee under this Plan.

 

  (b) A Regular Merit Employee who experiences a termination or separation from
service that is not a Qualifying Termination is not an Eligible Employee under
this Plan.

3.2 Participation Requirements. Only an Eligible Employee who both signs and
returns a Separation Agreement, Release, and Waiver to the Human Resources
Department of the Employer within the Consideration Period and does not revoke
said agreement within the Revocation Period is entitled to participate in this
Plan.

 

  (a) Except as otherwise stated in this Section 3.2(a), an Eligible Employee
who refuses or fails to sign and return a Separation Agreement, Release, and
Waiver within the Consideration Period is not eligible to participate in this
Plan and shall have no further opportunity to participate in this Plan. The
foregoing rule shall not apply to an Eligible Employee who signs the Separation
Agreement, Release, and Waiver before his or her Termination Date and returns it
to the Human Resources Department of the Employer no later than the end of the
Consideration Period. Such an Eligible Employee shall have the opportunity to
re-sign said agreement as of a date after his or her Termination Date.

 

  (b) An Eligible Employee who revokes his or her Separation Agreement, Release,
and Waiver within the Revocation Period is not eligible to participate in this
Plan and shall have no further opportunity to participate in this Plan.

3.3 Procedure for Participating. If it is determined that an Eligible Employee
will experience a Qualifying Termination, then the Employer shall provide the
Eligible Employee with a Separation Agreement, Release, and Waiver no later than
the Employee’s Termination Date. To become eligible to participate in the Plan,
the Eligible Employee shall sign and date the Separation

 

6



--------------------------------------------------------------------------------

Agreement, Release, and Waiver no earlier than the first day of the
Consideration Period and no later than the last day of the Consideration Period
and shall deliver it to the Human Resources Department of the Employer within
the Consideration Period.

 

  (a) Start of Consideration Period. An Eligible Employee’s Consideration Period
begins on the day after the Employee’s Termination Date.

 

  (b) End of Consideration Period. The length of the Consideration Period shall
be calculated for all Eligible Employees, regardless of age, so as to satisfy
the requirements of the Age Discrimination in Employment Act with respect to
waivers of older workers. As of the date of adoption of this Plan, if an
Eligible Employee, regardless of age, is being terminated in connection with an
exit incentive or other employment termination program offered to a group or
class of employees, then the Consideration Period shall be 45 calendar days and
shall end on the 45th day after the Eligible Employee’s Termination Date. In all
other cases, regardless of age, the Consideration Period shall be 21 calendar
days and shall end on the 21st day after the Eligible Employee’s Termination
Date. If such 45th day or 21st day is a holiday or a weekend day, then the
Consideration Period ends at the end of the next occurring work day.

 

  (c) Deposit in Mail Deemed Delivered. A Separation Agreement, Release, and
Waiver which is mailed to the Human Resources Department of the Employer via the
U.S. postal service shall be deemed delivered to said Department on the date
postmarked by the U.S. postal service.

 

  (d) Determination of Qualifying Termination. The Employer shall make the
preliminary determination as to whether a termination is a Qualifying
Termination. The Employer’s preliminary determination that a termination is a
Qualifying Termination shall be presumed correct. Nothing in this Plan shall
require or be deemed to require the Plan Administrator to review or an Employer
to permit the review by the Plan Administrator of any termination that the
Employer has determined is not a Qualifying Termination.

3.4 Revocation Period. The period of seven (7) calendar days beginning on the
day after the day the Eligible Employee delivers the Separation Agreement,
Release, and Waiver to the Human Resources Department of the Employer and ending
at the end of the 7th day shall be the Revocation Period. If such 7th day is a
holiday or weekend day, then the Revocation Period ends at the

 

7



--------------------------------------------------------------------------------

end of the next occurring workday. At any time within the Revocation Period, an
Eligible Employee who has returned a signed Separation Agreement, Release, and
Waiver may revoke the same by delivering a written letter revoking said
agreement to the Human Resources Department of the Employer. A revocation of a
Separation Agreement, Release, and Waiver which is mailed to the Human Resources
Department of the Employer via the U.S. postal service shall be deemed delivered
to said Department on the date postmarked by the U.S. postal service.

3.5 Effective Date and Irrevocability of Separation Agreement, Release, and
Waiver. A signed Separation Agreement, Release, and Waiver that is not revoked
in the Revocation Period shall become effective as of the end of the Revocation
Period and shall be irrevocable thereafter.

3.6 Effect of Supervening Nonqualifying Termination; Exception for Retirement.
An Eligible Employee who experiences a nonqualifying termination prior to his or
her Termination Date shall lose his or her eligibility hereunder even where such
Employee has received the notice contemplated in Section 3.3 above, except that
an Employee who has received notice of a Qualifying Termination may retire prior
to his or her Termination Date without loss of eligibility for benefits
hereunder. For example, an Eligible Employee who has received notice of a
Qualifying Termination but has a Termination for Cause prior to his or her
Termination Date is not eligible for benefits hereunder. An Eligible Employee
who has received such notice and is eligible for retirement may retire and
receive benefits hereunder.

3.7 Eligible Employees on Leave. Eligible Employees who would have been
terminated in a Qualifying Termination but for the fact that they were on FMLA
Leave or were receiving worker’s compensation benefits, temporary disability
insurance benefits, or other legally mandated benefits shall be terminated at
the earliest permissible date and shall be given their Separation Agreement,
Release, and Waiver on such date. Nothing in this section shall be deemed to bar
an Eligible Employee on FMLA Leave from ending the FMLA Leave prior to its
originally scheduled end date, provided that such an Employee is first given
notice of any benefits that may be lost by ending such leave and acknowledges
such notice and waives any such benefits in writing. The foregoing rules of this
section shall not apply to an Employee who is terminated for a disability which
was incurred before the date that would otherwise have been said Employee’s
Termination Date. Such an Employee shall be deemed to have been terminated in a
supervening nonqualifying termination.

3.8 Indemnification. An Eligible Employee who has signed a Separation Agreement,
Release, and Waiver and permitted it to become irrevocable shall

 

8



--------------------------------------------------------------------------------

indemnify, defend, and hold his or her Employer, the Plan Administrator, each
Affiliate, each fiduciary of the Plan, and each agent, representative, officer,
director, manager, or employee of any of the foregoing persons harmless against
any assertion or threat of assertion thereafter of any claim or cause of action
subject to the Employee’s Separation Agreement, Release, and Waiver, whether
such claim is brought by the Eligible Employee or by a person claiming by,
through, under, or on behalf of the Eligible Employee, regardless of whether on
account of subrogation, assignment or other right or purported right. Rights
conferred on or exercised by an Employer, the Plan Administrator, an Affiliate,
or any other person pursuant to this Section 3.8 shall be without prejudice to
any other remedy which may be available to such person.

Article 4. Severance Pay and Health Benefits Payment

4.1 Amount of Severance Pay. An Eligible Employee who fulfills each condition
for participation in this Plan shall be entitled to receive Severance Pay in an
amount equal to the product of the number of Weeks of Severance Pay to which the
Employee is entitled times the Employee’s Base Pay Rate.

 

  (a) Weeks of Severance Pay. The Weeks of Severance Pay to which an Eligible
Employee is entitled shall be determined by computing the Employee’s Years of
Service and referring to the Employer’s Severance Pay Table. The Weeks of
Severance Pay to which the Employee is entitled is the number of weeks which
corresponds to the Employee’s Years of Service in the Employer’s Severance Pay
Table, provided that an Eligible Employee shall not be entitled to less than the
minimum number of Weeks of Severance Pay shown on such table. The Severance Pay
Table of Hawaiian Electric Company, Inc. (“HECO”), is attached hereto as Exhibit
A and incorporated herein by this reference. Unless an Employer provides for a
different Severance Pay Table in its adoption of this Plan or by subsequent
amendment to such adoption, HECO’s Severance Pay Table shall be the Severance
Pay Table for such Employer, and any amendment by HECO to its Severance Pay
Table shall be effective for such Employer.

 

  (b) Method of Counting Years of Service.

 

  (1)

Measuring and Rounding Periods of Service. An Eligible Employee’s Years of
Service shall be the duration, rounded into years, of the Eligible Employee’s
current Period of Service

 

9



--------------------------------------------------------------------------------

 

plus all prior Periods of Service not separated from the current Period of
Service by a break in service.

The duration of each Period of Service shall be measured as the total number of
years, months and days in that period during which an employer-employee
relationship existed between the Employee and an Employer. Days shall be
converted into months on the basis of a 30 day month, and months shall be
converted into years on the basis of a 12 month year. For example, an Eligible
Employee begins work on January 15th and ends work on May 19th. For this Period
of Service, the Employee is credited with 3 months (February, March, April) and
36 days (17 days in January and 19 days in May), or, after conversion, 4 months
and 6 days.

In summing Periods of Service together for purposes of determining the duration
of an Employee’s total Periods of Service, the same conversion rules shall
apply. For example, an Eligible Employee has had three Periods of Service not
separated by breaks in service having the following durations: 2 years, 6
months, 14 days; 1 year, 9 months, 18 days; and 1 year, 1 month, 22 days. The
duration of the Eligible Employee’s total Periods of Service is 4 years, 16
months and 54 days, or, after conversion, 5 years, 5 months and 24 days.

To round the duration of an Employee’s total Periods of Service into years for
purposes of determining an Employee’s Years of Service, any period of time equal
to or in excess of 6 months shall be rounded up to a year and any period of time
less than 6 months shall be rounded down. For example, the Employee in the
example in the preceding paragraph would be credited with 5 Years of Service.

 

  (2) Breaks in Service. A break in service shall be deemed to have occurred
with respect to an Employee on the most recent date on which the Employee was
not employed by the Company or any Employer under this Plan and neither the
Company nor any Employer under this Plan was under a legal obligation to restore
the Employee to employment. Any Period of Service prior to a break in service
shall be disregarded for purposes of determining an Employee’s Years of Service.

 

10



--------------------------------------------------------------------------------

  (3) Included Service. In measuring Years of Service, all periods of regular
employment shall be included, whether such employment was as a part-time or
full-time employee or as a bargaining unit or non-bargaining unit employee,
provided that the Employee is an Eligible Employee for purposes of this Plan at
the time of the Qualifying Termination. Periods of employment as a Casual Hire
or Temporary Employee shall not be included. Nothing in this paragraph entitles
or shall be interpreted to entitle an Employee who is not an Eligible Employee
at the time of termination to benefits under this Plan.

 

  (4) Special USERRA Rule for Uniformed Service. Uniformed service of an
Eligible Employee who is re-employed by an Employer following such service and
who is within the scope of the benefits, rights, and protections conferred by
the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended (“USERRA”), shall be deemed continuous service with the Employer for the
purpose of measuring Years of Service under this Plan.

 

  (c) Base Pay Rate. An Eligible Employee’s Base Pay Rate shall be the
Employee’s final hourly, monthly, or other rate of compensation converted to a
weekly rate. The Base Pay Rate shall not include “variable compensation”,
overtime, or any other addition to an Employee’s final rate of compensation.

4.2 Health Benefits Payment. An Eligible Employee who fulfills each condition
for participation in this Plan shall also be entitled to receive a Health
Benefits Payment, provided that such Employee was receiving health benefits
coverage under the Welfare Benefits Plan prior to notice to the Employee of the
occurrence of a Qualifying Termination, and provided, further, that the Employee
will not have the right to coverage or to elect coverage under any employee
group health plan of the Employer after the Employee’s Qualifying Termination
except on a COBRA basis. The Health Benefits Payment is intended to give
temporary compensation to Eligible Employees receiving health benefits coverage
prior to a Qualifying Termination for the loss of such coverage. The Health
Benefits Payment shall be equal to (a) the excess of (i) the amount that the
Employee would be required to pay on a weekly basis in order to maintain on a
COBRA continuation coverage basis the health benefits coverage that was being
received by the Employee and dependents of the Employee at the time that the
Employee received notice of a Qualifying Termination over (ii) the amount being
contributed by the Employee on a weekly basis for such health benefits coverage
under the

 

11



--------------------------------------------------------------------------------

Welfare Benefits Plan or the FlexPlan prior to the Qualifying Termination
(b) multiplied by the number of Weeks of Severance Pay to which the Employee is
entitled. For purposes of this Section 4.2, “health benefits” refers to coverage
provided by an insurer, health maintenance organization, or other third-party
provider, such as mutual benefit societies, pursuant to the Employer’s group
health plan and not to coverage under a health care reimbursement account plan
or to coverage under a plan other than the Employer’s group health plan.

4.3 Method of Payment. Payment of Severance Pay and of the Health Benefits
Payment, if any, shall be by lump sum within 90 days of the date on which the
Employee’s Separation Agreement, Release, and Waiver becomes effective.

4.4 Effect of Employment or Reemployment. If an Eligible Employee becomes
employed or reemployed by an Employer, an Affiliate, or any successor thereof,
the Eligible Employee’s Severance Pay and Health Benefits Payment entitlement
shall be reduced (but not increased) in proportion to the ratio of the number of
days in which the Employee was unemployed between the Employee’s Termination
Date and date of employment or reemployment to the length of time represented by
the number of Weeks of Severance Pay to which the Employee was entitled. The
amount of such reduction (“Reduction”) shall be equal to the Eligible Employee’s
Severance Pay plus the Eligible Employee’s Health Benefits Payment, if any,
multiplied by a factor which shall be equal to one minus a fraction, the
numerator of which is the number of days between the Termination Date and the
date of said Employee’s employment or reemployment and the denominator of which
is the number of Weeks of Severance to which the Employee is entitled multiplied
by 7. If the Severance Pay and Health Benefits Payment has not yet been paid,
the Reduction in such payment shall be forfeited; if already paid, the Reduction
shall be repaid to the Employer within one calendar year of the date of the
Employee’s employment or reemployment.

4.5 Severance Pay Limitations. This Plan is not intended to be an employee
pension benefit plan and shall not be deemed or interpreted as such. Without
limiting the generality of the foregoing, in no event shall the sum of an
Eligible Employee’ s Severance Pay and Health Benefits Payment, if any, exceed
twice the Eligible Employee’s annual base compensation during the year
immediately prior to the Qualifying Termination (or, if less, two times the
compensation limit under Section 401(a)(17) of the Code for the year in which
the Qualifying Termination occurs), and all payments of Severance Pay shall be
completed within 24 months of the Qualifying Termination.

4.6 Unfunded Plan. The obligations of the Employer under this Plan are unfunded
and unsecured and are payable out of the general funds of the

 

12



--------------------------------------------------------------------------------

Employer. Nothing contained in this Plan shall give an Eligible Employee or any
person claiming under, through, or on behalf of such Employee any right, title,
or interest in any property of the Company, any Employer, any parent of the
Company, or any Affiliate.

Article 5. Plan Administration

5.1 Administrative Functions. The Company hereby appoints the Vice President –
Administration of Hawaiian Electric Industries, Inc. and the Vice President for
Corporate Excellence of Hawaiian Electric Company, Inc. as the Plan
Administrator for the Plan. The authority of the Plan Administrator shall
include the authority, in its discretion, to adopt, amend, and rescind such
rules and procedures as it deems advisable for the administration of the Plan,
to construe and interpret the Plan and its provisions, to resolve any
ambiguities in the Plan’s provisions, and to make all determinations under the
Plan, including determining the rights of Participants, the amount of any
benefits payable under the Plan, and the eligibility of any person to
participate in the Plan. All decisions, determinations, and interpretations of
the Plan Administrator shall be final and binding upon all persons. The Plan
Administrator may retain such consultants, actuaries, legal counsel and third
party administrators and delegate such authority for administrative functions as
it deems necessary to fulfill its administrative functions hereunder.

5.2 Reservation of Rights. In addition to the rights enumerated in Section 5.1,
the Company hereby reserves the following rights for itself and the Plan
Administrator, which the Plan Administrator shall have full power, authority,
and discretion to exercise (subject to specific retentions of such rights by, or
allocations of such rights to, the Company or adopting Employers hereunder):

 

  (a) to require any person, as a condition to receiving Benefits, to furnish
such reasonable information as may be necessary or desirable for the proper
administration of the Plan;

 

  (b) to administer the Plan and to adopt such rules and regulations and
prescribe the use of such forms as it may determine to be necessary, proper, or
desirable for the administration of the Plan;

 

  (c) to settle, compromise or submit to arbitration any claims arising under
this Plan, to commence or defend lawsuits or other legal proceedings, and to
represent this Plan in all lawsuits or other legal proceedings;

 

13



--------------------------------------------------------------------------------

  (d) to appoint such agents, counsel, accountants, consultants, and other
persons as may be required to assist in administering the Plan; and

 

  (e) to allocate and delegate the exercise of its fiduciary and other rights
and duties under the Plan, including, without limitation, by appointing or
replacing a person as Plan Administrator.

5.3 Binding Effect of Good Faith Interpretations. All interpretations of the
Plan and determinations of fact made in good faith by the Plan Administrator,
the Company, and all persons connected therewith shall be binding on Eligible
Employees and any person claiming through, under, or on behalf of Eligible
Employees. The Plan Administrator, the Company, and any person connected
therewith may rely upon all certificates, reports, and opinions furnished by any
duly appointed accountant, consultant, third party administration service
provider, legal counsel, or other specialist, and shall be fully protected in
respect to any action taken or permitted in good faith in reliance thereon. All
actions so taken or permitted shall be conclusive and binding as to all persons.

5.4 Expense of Administration. Any expense incurred by an Employer relative to
the administration of the Plan, including the Employer’s proportionate share of
joint or undifferentiated expenses, shall be paid by such Employer.

5.5 Tax Withholding. An Employer may withhold or require the withholding from
any payment which it is required to make, of any federal, state, or local taxes
required by law to be withheld with respect to such payment and such sum as the
Employer may reasonably believe or estimate is necessary to cover any taxes for
which the Employer may be liable and which may be assessed with regard to such
payment.

Article 6. Claims Procedure

6.1 Procedure if Benefits are Denied Under the Plan. An Employee or duly
authorized representative may file a claim for a Plan benefit to which the
claimant believes that he or she is entitled. Such a claim must be in writing,
in letter form or such other form as may be prescribed by the Plan
Administrator, and delivered to the Plan Administrator, in person or by mail,
postage prepaid, within one year of the date on which the claim arose. Within 90
days after receipt of such claim, the Plan Administrator shall send to the
claimant written notice of the granting or denying, in whole or in part, of such
claim, unless special circumstances require an extension of time for processing
the claim. In no event

 

14



--------------------------------------------------------------------------------

may an extension exceed 90 days from the end of the initial period. If such
extension is necessary, the claimant shall be given written notice to this
effect prior to the expiration of the initial 90 day period which shall specify
the special circumstances requiring extension. If notice of the denial of a
claim is not furnished in accordance with this Section, then, unless good cause
is shown therefor, the claim shall be deemed denied, and the claimant shall be
deemed to have exhausted his or her administrative remedies.

6.2 Requirement for Written Notice of Denial. The Plan Administrator shall
provide to every claimant who is denied a claim, in whole or in part, a written
notice calculated to be understood by a person of average competence, setting
forth the following information:

 

  (a) The specific reason or reasons for the denial;

 

  (b) Specific reference to pertinent Plan provisions on which the denial is
based;

 

  (c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) An explanation of the Plan’s claim review procedure.

6.3 Right to Request Review of Denial. Within 60 days after the receipt by the
claimant of written notification of the denial, in whole or in part, of the
claimant’s claim, the claimant or claimant’s duly authorized representative may
make a written application to the Plan Administrator to be afforded a review of
such denial; may review pertinent documents; and may submit issues and comments
in writing.

6.4 Disposition of Disputed Claims. Upon receipt of a request for review, the
Plan Administrator shall make a prompt decision on the review matter. The
decision on such review shall be written in a manner calculated to be understood
by a person of average competence and shall include specific reasons for the
decision and specific references to the pertinent Plan provisions on which the
decision was based. The decision upon review shall be made not later than 60
days after the Plan Administrator’s receipt of a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered not later than 120 days after receipt of a request
for review. If such extension is necessary, the claimant shall be given written
notice of the extension prior to the expiration of the initial 60 day period. If
notice of the

 

15



--------------------------------------------------------------------------------

decision on the review is not furnished in accordance with this Section, then
the claim shall be deemed denied.

6.5 Preservation of Other Remedies. After exhaustion of the claims procedures
provided under this Plan, nothing shall prevent any person from pursuing any
other legal or equitable remedy otherwise available, provided that no action
shall be commenced or maintained more than ninety (90) days after the final
decision of the Plan Administrator on review.

Article 7. Amendment and Termination

7.1 Permanency. While the Company and Participating Affiliates fully expect that
this Plan will continue indefinitely, permanency of the Plan will be subject to
the right of the Company and such Affiliates to amend or terminate the Plan, in
their sole discretion, as provided in Sections 7.2 and 7.3.

7.2 Amendment. The Company hereby reserves the right, in its sole discretion, to
amend or modify the Plan at any time and from time-to-time, in whole or in part,
in whatever respects it may deem necessary, appropriate, or desirable, and
hereby delegates its amendment authority to the Compensation Committee.

7.3 Termination. The Company hereby reserves the right for itself and
Participating Affiliates, in the sole discretion of each, to discontinue or
terminate the Plan without prejudice at any time and without prior notice to
Eligible Employees or to any person claiming under, through, or on behalf of
such Employees or to any other person except as may be otherwise required by
this Plan. This Plan also shall terminate automatically with respect to the
Company or a Participating Affiliate if the Company or such Affiliate (1) is
legally dissolved, (2) makes a general assignment for the benefit of its
creditors, (3) files for liquidation under the Bankruptcy Code, or (4) merges or
consolidates with any other entity and is not the surviving entity, sells or
transfers substantially all of its assets, or goes out of business, unless the
successor in interest to the Company or such Affiliate, as the case may require,
agrees to assume the liabilities under this Plan as to Eligible Employees.

Article 8. General

8.1 Provision for Payment of Benefits. Severance Pay payments to an Eligible
Employee shall be made from the general funds of the Employer at the

 

16



--------------------------------------------------------------------------------

time and in the amounts that are determined under Article 4 of the Plan, subject
to applicable taxes and other deductions.

8.2 No Rights Against Employers Conferred. Neither the establishment of this
Plan, nor any modification hereof, nor any payments hereunder, shall be
construed as giving to any Employee or any person whomsoever any legal or
equitable rights against any Employer, Affiliate, or the Company, or their
respective Boards of Directors, officers, Employees, representatives, or agents.

8.3 Nonalienation. No benefit payable under the provisions of the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so shall be void; nor
shall such benefit be in any manner liable for or subject to the debts,
contracts, liabilities, engagements, or torts of, or claims against, any
Eligible Employee or dependent, including claims of creditors, claims for
alimony or support, and any like or unlike claims. If any person entitled to a
benefit under the Plan becomes bankrupt or attempts to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge any benefit under the Plan,
or if any attempt is made to subject any such benefit to the debts, contracts,
liabilities, engagements, or torts of the person entitled to any such benefit,
except as specifically provided in the Plan, then such benefit shall cease and
terminate in the discretion of the Plan Administrator, and the Plan
Administrator may hold or apply the same or any part thereof to the benefit of
any dependent or beneficiary of such person, in such manner and proportion as
the Plan Administrator may deem proper.

8.4 Indemnification. To the extent permitted by law, Employees of any Employer,
Affiliate, or the Company, and their respective Boards of Directors and
officers, shall be indemnified by their respective Employers, and saved harmless
against any claims and the expenses of defending against such claims, resulting
from any action or conduct relating to the administration of the Plan except
claims arising from gross negligence, willful neglect, or willful misconduct.
The right of indemnity shall be conditioned upon (i) the timely receipt of
notice by such Employer of any claim asserted against a person within the scope
of this Section, which notice, in the event of a lawsuit, shall be given within
10 days after receipt by such person of the complaint, and (ii) the receipt by
such Employer of an offer from such person of an opportunity to participate in
the settlement or defense of such claim.

8.5 Incompetence. Every Eligible Employee shall be presumed to be mentally and
physically competent and of age until the Plan Administrator receives a written
notice, in a form and manner acceptable to the Plan Administrator, that such
person is mentally or physically incompetent or a minor,

 

17



--------------------------------------------------------------------------------

and that a guardian, conservator, or other person legally vested with the care
of such person’s estate has been appointed. In such event, payments under this
Plan shall be made to such guardian or conservator or other person without
responsibility to follow the application of amounts so paid. To the extent
permitted by law, any such payment so made shall be a complete discharge of any
liability therefor of the Plan Administrator, the Company, and any Employer.

8.6 Post-Mortem Payments. In the event of the death of an Eligible Employee at a
time that the Employee is due payments hereunder, any cash payment that is owed
to the Eligible Employee shall be paid to a person or entity legally entitled to
receive such payment. If there is doubt as to the right of any person to receive
any amount, the Plan Administrator may retain such amount until the rights
thereto are determined, without liability for any interest thereon, or it may
pay such amount into any court of appropriate jurisdiction, in either of which
events neither the Plan Administrator, nor any Employer, shall be under any
further liability to any person.

8.7 Inability to Locate Payee. If the Plan Administrator is unable to make
payment to any Eligible Employee or other person to whom a payment is due under
the Plan because the identity or whereabouts of such Eligible Employee or other
person cannot be ascertained after reasonable efforts have been made to identity
or locate such person (including a notice of the payment so due mailed to the
last known address of such Eligible Employee or other person as shown on the
records of the Employer), such payment and all subsequent payments otherwise due
to such Eligible Employee or other person shall be forfeited seven (7) years
after the date such payment first became due.

8.8 Adoption by Affiliates. Any Affiliate may adopt this Plan and become an
Employer hereunder by action of its board of directors and by taking such other
action as the Company may require. A Participating Affiliate, by the act of
adopting the Plan, shall agree to cooperate in the administration of the Plan
and to be bound by the terms of the Plan, and shall appoint the Plan
Administrator as its agent for purposes of administering the Plan. Any
Participating Affiliate may be required to withdraw from this Plan by the
Company at any time and may voluntarily withdraw from this Plan of its own
accord upon the expiration of 30 days following its delivery to the Company of a
written notice of withdrawal, unless the Company and such Affiliate agree to a
shorter time. In such event, the Affiliate shall cease to be bound by the terms
of the Plan, except to the extent that the provisions relating to the
termination of this Plan with respect to the withdrawing Affiliate and its
covered Employees may be applicable. Withdrawal by one Affiliate shall not
affect the continued operation of the Plan with respect to other adopting
Affiliates and the Company. An Affiliate which adopts this Plan shall adopt the
Plan in its entirety, without modification, provided that an adopting

 

18



--------------------------------------------------------------------------------

Affiliate may opt to pay Severance Pay in accordance with its own Severance Pay
Table and may adopt such a different Severance Pay Table as part of its
resolution adopting this Plan.

8.9 Multiple Functions. Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan.

8.10 Tax Effects. Neither any Employer nor the Plan Administrator makes any
warranty or representation as to whether or not any payments received by an
Eligible Employee hereunder will be treated as includible in or excludable from
gross income, constructively or otherwise, for federal or state income tax
purposes.

8.11 Gender and Number. Except when otherwise indicated by the context, any
masculine or feminine terminology used herein shall also include the neuter and
other gender, and the use of any term in the singular or plural shall also
include the opposite number.

8.12 Headings. Headings in this Plan are for convenience only and shall not be
used to interpret or construe its provisions.

8.13 Applicable Laws. The Plan shall be governed by, construed, and administered
in accordance with the laws of the State of Hawaii, except to the extent
otherwise provided in any applicable federal law.

IN WITNESS WHEREOF, HAWAIIAN ELECTRIC INDUSTRIES, INC. has caused this
instrument to be executed, effective as of September 14, 1998, and, as amended
and restated, as of January 1, 2009.

 

HAWAIIAN ELECTRIC INDUSTRIES, INC. By   /s/ Patricia U. Wong   Its Vice
President-Administration &   Corporate Secretary Date   October 28, 2008

 

19



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE PAY TABLE

 

Years of
Service

  

# of
Severance
Weeks

  

Years of
Service

  

# of
Severance
Weeks

0    4    26    37 1    4    27    39 2    6    28    41 3    6    29    43 4   
6    30    45 5    6    31    47 6    7    32    49 7    8    33    51 8    9   
34    52 9    10    35    52 10    11    36    52 11    12    37    52 12    13
   38    52 13    14    39    52 14    15    40    52 15    16    41    52 16   
17    42    52 17    19    43    52 18    21    44    52 19    23    45    52 20
   25    46    52 21    27    47    52 22    29    48    52 23    31    49    52
24    33    50    52 25    35      